                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 07-20018-05-JWL
                                       )
LELAND ROEBUCK,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

      This matter comes before the Court on defendant’s motion for early termination of

his term of supervised release (Doc. # 452). For the reasons set forth below, the Court

denies the motion.

      In 2009, defendant was sentenced on drug charges to a term of imprisonment of 150

months and a term of supervised release of five years – terms to which the parties had

agreed in defendant’s plea agreement – and defendant began his term of supervised release

in June 2018. Defendant now seeks early termination of his term of supervised release. In

support of the motion, which defendant filed through counsel, defendant argues that he has

complied with the terms of his supervised release; he is employed and has avoided legal

problems; the Probation Office has communicated that it knows of know outstanding issues

and that defendant is currently at the lowest level of supervision; and that further

supervision is therefore unnecessary.
       The Court, after considering certain factors set forth in 18 U.S.C. § 3553(a), may

terminate a period of supervised after release at any time after one year if “it is satisfied

that such action is warranted by the conduct of the defendant released and the interest of

justice.” See 18 U.S.C. § 3583(e)(1). The Court is not satisfied, however, that early

termination is warranted at this time. Defendant’s motion is based in part on information

from the Probation Office indicating that defendant has no outstanding issues. As set forth

in the Government’s response brief, however, since the time of its communication with

defendant’s counsel, the Probation Office has learned that defendant faces pending charges

and an arrest warrant in Missouri arising from a traffic accident. The Government further

informs the Court that while defendant has reported regular employment to the Probation

Office, he has not consistently provided verification of such employment, and that the

Probation Office would like to see defendant maintain employment and verify such

employment for a period of four months before termination is considered.                The

Government states that early termination should be warranted, perhaps in six months, after

defendant has resolved his outstanding legal issues in Missouri and has consistently

verified employment in accordance with the Probation Office’s directive.

       Defendant has not filed a reply brief in support of his motion, and thus defendant

has not disputed that these issues remain. The Court concludes in its discretion that

defendant should resolve his outstanding legal issues while still under supervision and that

defendant should also satisfy the concern of the Probation Office concerning verification

of employment. Accordingly, the Court presently denies defendant’s motion without

prejudice to the filing of similar motion in the future.

                                              2
      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

early termination of his term of supervised release (Doc. # 452) is hereby denied.


      IT IS SO ORDERED.


      Dated this 9th day of July, 2021, in Kansas City, Kansas.


                                                s/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge




                                            3
